Citation Nr: 1734130	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-30 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 3, 2017, the Veteran withdrew his request for a Board hearing at the RO and the hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A statement of the case (SOC) was issued for the Veteran's initial increased rating claim for PTSD in October 2013.  Additional pertinent evidence has been associated with the claims file since without a waiver of review, including an April 2017 VA examination.  Under this circumstance, the Board will remand this matter for AOJ consideration of the additional evidence received in the first instance and issuance of a supplemental statement of the case reflecting any further action required and consideration of that evidence.  See 38 C.F.R. §§ 19.31(a), 19.37(a).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's initial increased rating claim for PTSD, considering all evidence received since the October 2013 SOC.  If the benefit sought on appeal remains denied, provide the Veteran an SSOC and an opportunity to respond.  The case should be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




